DETAILED ACTION
	This Office action is based on the amendments filed November 23, 2020 for application 16/099,184.  Claims 1, 6, and 9 have been amended and claims 2-5 and 8 have been cancelled; claims 1, 6, 7, and 9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites the limitation “wherein the connection part includes a V-shaped bent portion provided at a center of the connection part to provide an additional elastic force, thereby providing a double elastic force” in lines 16-17; however, the specification does not provide support for the newly added recitation of “thereby providing double elastic force”.  Although the specification teaches that the V-shaped bent portion provides an additional elastic force such that a folding force and the elastic force of each of the upper and lower frames are reinforced (page 8, lines 4-7), it is not clear that the additional elastic force is specifically “double” the elastic force.  For examination purposes, the above limitation of claim 1 will be interpreted as “wherein the connection part includes a V-shaped bent portion provided at a center of the connection part to provide an additional elastic force, thereby providing a reinforced elastic force”.
Claims 6, 7, and 8 are included in the rejection under 35 U.S.C. 112(a) for depending from rejected claim 1 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “two protruding partitions”; however, it is unclear if these two protruding partitions are part of the previously recited plurality of protruding partitions or in addition to the previously recited plurality of protruding partitions.  For examination purposes, the above limitation will be interpreted as “wherein the plurality of protruding partitions include two protruding partitions”.
Claim 6 further recites the limitation “the locking protrusion”; however, it is unclear which of the previously recited plurality of locking protrusions is being referred to in the above limitation.  For examination purposes, the above limitation has been interpreted as “the plurality of locking protrusions”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Patent 6,234,174), in view of Timmons (US Patent 4,942,886), in further view of Bruker et al. (US Patent 5,234,449), and in even further view of Antebi (US Patent 4,592,355).
Regarding claims 1 and 6, Cheng discloses a urinary incontinence prevention clip (10) for men comprising a clip body (12) including an upper frame (14) located to correspond to an upper part of male genitalia, a lower frame (16) located to correspond to a lower part of the male genitalia, and a connection part (see annotated Fig. 1 below) connected to one side of each of the upper frame and the lower frame to provide an elastic force (bias) in a direction in which the upper frame and the lower frame are spaced from each other (open position), and locking parts 

    PNG
    media_image1.png
    588
    750
    media_image1.png
    Greyscale
 
However, Cheng fails to teach a cushion part provided on the inside of each of the upper frame and the lower frame.
Timmons discloses an incontinency device comprising an upper frame (40), a lower frame (48), a connection part (42), and a cushion part (46) provided on the inside of each of the upper frame and the lower frame (Fig. 3; column 2, lines 59-67).  Therefore, it would have been 
However, the combination of Cheng and Timmons fails to teach that the connection part includes a V-shaped bent portion provided at a center of the connection part to provide an additional elastic force thereby providing a reinforced elastic force.
Bruker discloses a clip (10) comprising an upper frame (12), a lower frame (11), and a connection part (13), wherein the connection part includes a V-shaped bent portion (52) at a center of the connection part capable of providing an additional elastic force thereby providing a reinforced (strengthened) elastic force (Figs. 1-2 & 7; column 2, lines 15-24 & 57-65; column 4, lines 24-28).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the connection part of the urinary incontinence prevention clip taught by the combination of Cheng and Timmons to include a V-shaped bent portion provided at a center of the connection part as taught by Bruker for the purpose of reducing the strain in the connection part when the clamp is in the closed position thereby increasing its strength retention.
However, the combination of Cheng / Timmons / Bruker fails to teach that the locking piece has a plurality of protruding partitions formed between the locking protrusions and the engaging piece includes a groove configured to match one of the protruding partitions.
Antebi discloses a tie (10) comprising a body (11) and locking parts, wherein the locking parts include an engaging piece (13) and a locking piece, the locking piece having a plurality of locking protrusions (12) and plurality of protruding partitions (see annotated Fig. 2 below), the locking protrusions protruding at intervals and the protruding partitions being formed between the locking protrusions, wherein the engaging piece is configured to be inserted between the 

    PNG
    media_image2.png
    383
    708
    media_image2.png
    Greyscale

Regarding claim 9, the combination of Cheng / Timmons / Bruker / Antebi discloses the invention substantially as claimed, as described above, and Timmons further discloses that the cushion part provided on the upper frame follows the contour of the upper frame such that the cushion part includes an arc-shaped second recessed portion formed at a center of an inner side of the upper frame and the cushion part provided on the lower frame follows the contour of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng / Timmons / Bruker / Antebi as applied to claim 1 above, and in further view of Krause et al. (US Patent 6,981,505).  The combination of Cheng / Timmons / Bruker / Antebi discloses the invention substantially as claimed, as described above, but fails to teach that the cushion part includes a plurality of cushion parts having different thicknesses to be changed and used according to pressing strength for a user.
Krause discloses a urological device (10) comprising an upper frame (100), a lower frame (200), and a cushion part (150), wherein the cushion part includes a plurality of cushion parts having different thicknesses to be changed and used according to pressing strength for a user (Fig. 1; column 4, lines 14-17 & 47-57; column 6, lines 3-7).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the cushion part of the penile clamp taught by the combination of Cheng / Timmons / Bruker / Antebi to include a plurality of cushion parts having different thicknesses to be changed and used according to pressing strength for a user as taught by Krause for the purpose of adjusting the necessary pressure to occlude the urethra without impeding circulation.
Response to Arguments
Applicant’s arguments filed November 23, 2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Bruker only teaches that the hinge region is reduced in mass to have less strain at the hinge region, it is noted that Bruker further teach that the reduced strain at the hinge region increases the strength retention of the hinge (Abstract).  The term “reinforce” is defined as “strengthen or support (an object or substance), especially with additional material” by lexico.com (the online Oxford Dictionary).  Therefore, the V-shaped bent portion of the hinge region taught by Bruker provides a reinforced (strengthened) elastic force.  Further, the hinge region is a bent portion of the clip and therefore provides a V-shaped bent portion as claimed.
In response to Applicant’s arguments regarding the first pressing portion and the first elastic members, these limitations as claimed are taught by Cheng as noted in the above rejection.  Regarding the first pressing portion being able to move upwardly or downwardly based on the elastic movement of the first elastic members, it is noted that this function is not recited in the claims.  However, since Cheng discloses that the clip body is formed a material with elasticity, the first elastic members would be capable of moving upon applied force such as when wearing the clip around male genitalia.
In response to Applicant’s argument that Chen does not teach that plurality of locking protrusions and the plurality of protruding partitions as claimed, it is noted that the above rejection relies upon the newly cited reference to Antebi to teach these features.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/19/2021